FILED
IN THE UNITED STATES DISTRICT COURT CHARLOTTE, NC

FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION FEB 12 2020

3:16-CV-183 US DISTRICT COURT
WESTERN DISTRICT OF NG

UNITED STATES OF AMERICA, ex rel
ROSEMARIE M. BOOZE and CHARLES F.
MACTUTUS,

Plaintiffs,
v. UNDER SEAL

UNIVERSITY OF SOUTH CAROLINA,
THOMAS COGGINS, and JUN ZHU,

Defendants.

 

 

THE GOVERNMENT’S NOTICE OF ELECTION TO
DECLINE INTERVENTION AND MOTION TO UNSEAL COMPLAINT

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States of America
(the “Government”) notifies the Court of its decision not to intervene in this action and moves the
Court to unseal the Complaint (Doc. No. 2) in this case.

Although the Government declines to intervene, it respectfully refers the Court to 31 U.S.C.
§ 3730(b)(1), which allows relators to maintain the action in the name of the Government;
providing, however, that the action may be dismissed only if the court and the Government
consent. Therefore, the Government requests that, should either the Plaintiff-Relators or the
Defendants propose that this action be dismissed, settled, or otherwise discontinued, this Court
solicit the written consent of the United States before ruling or granting its approval. Furthermore,
pursuant to 31 U.S.C. § 3730(c)(3), the Government requests that all pleadings filed in this action

be served upon the United States and that orders issued by the Court be sent to the Government’s

Case 3:16-cv-00183-KDB-DCK Document 34 Filed 02/12/20 Page 1of3

 
counsel. The Government reserves its right to order any deposition transcripts, to intervene in this
action, for good cause at a later date, and to seek the dismissal of the Relators’ action or
claims. The United States also requests that it be served with all notices of appeal.

Finally, the Government requests that the Relators’ Complaint (Doc. No. 2), this Notice
(Doc. No. 32), and the attached proposed Order be unsealed. The Government requests that all
other papers on file in this action remain under seal because, in discussing the content and extent
of the Government’s investigation, such papers are provided by law to the Court alone for the sole
purpose of its evaluation as to whether the seal and time for making an election to intervene should
be extended.

A proposed order accompanies this notice.

Respectfully submitted this | Waay of February, 2020.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

ade } Any :

THERINE T. ARMSTRONG
ASSISTANT UNITED STATES ATTORNEY
NC Bar No. 36305
Suite 1650, Carillon Building
227 West Trade Street
Charlotte, NC 28202
Tel: (704) 338-3014
Fax: (704) 227-0248
Email: Katherine. Armstrong@usdoj.gov

2
Case 3:16-cv-00183-KDB-DCK Document 34 Filed 02/12/20 Page 2 of 3

 
CERTIFICATE OF SERVICE

I hereby certify that on the 12th day of February, 2020, the foregoing Government’s
Notice to Decline Intervention and Motion to Unseal Complaint was served upon the parties
indicated below by depositing a copy, correctly addressed and postage prepaid, with the United
States Postal Service.

John R. Thomas, Jr.

Hafemann MaGee Thomas

340 Eisenhower Drive, Suite 1313
Savannah, GA 31406

D.J. O’Brien, HI

Brooks, Pierce, McLendon, Humphrey & Leonard, LLP
2000 Renaissance Plaza

230 North Elm Street

Greensboro, NC 27401

Counsel for Relators

VV) ae

KATHERINE T. A
ASSISTANT UNITED STATES ATTORNEY

CERTIFICATE OF NON-SERVICE

Because this action is under seal pursuant to 31 U.S.C. § 3729 et seg., Defendant has not
been served with a copy of the foregoing Government’s Notice to Decline Intervention and
Motion to Unseal Complaint.

This the 12th day of February, 2020.

a

\/) td a
Uh AMAA (aye
KATHERINE T. ARMSTRONG /
ASSISTANT UNITED STATES ATTORNEY

3
Case 3:16-cv-00183-KDB-DCK Document 34 Filed 02/12/20 Page 3 of 3

 

 

 
